Exhibit 10.1

 

 

LOGO [g64555ex10_1pg001.jpg]

AMENDED AND RESTATED INDUCEMENT AWARD

STOCK OPTION PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Aegerion Pharmaceuticals, Inc. Amended and Restated
Inducement Award Stock Option Plan (the “Plan”), which amends and restates the
Aegerion Pharmaceuticals, Inc. Inducement Award Stock Option Plan in effect
October 12, 2012 through the Effective Date. The purpose of the Plan is to
provide non-qualified stock options to individuals not previously employees or
non-employee directors of Aegerion Pharmaceuticals, Inc. (the “Company”) (or
following such individuals’ bona fide period of non-employment with the
Company), as an inducement material to the individuals’ entry into employment
with the Company within the meaning of Rule 5635(c)(4) of the NASDAQ Listing
Rules. It is anticipated that providing such persons with a direct stake in the
Company’s welfare will assure a closer identification of their interests with
those of the Company and its stockholders, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Effective Date” means September 20, 2015.

“Eligible Individual” means any individual who was not previously an employee or
a non-employee director of the Company or any of its Subsidiaries (or who has
had a bona fide period of non-employment with the Company and its Subsidiaries)
who is hired by the Company or one of its Subsidiaries.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Select
Market or another national securities exchange, the determination shall be made
by reference to market quotations. If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations; provided further, however, that
if the date for which Fair Market Value is determined is the first day when
trading prices for the Stock are reported on a national securities exchange, the
Fair Market Value shall be the “Price to the Public” (or equivalent) set forth
on the cover page for the final prospectus relating to the Company’s Initial
Public Offering.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means a stock option that is not intended to be an
“incentive stock option” under Section 422 of the Code.

“Option Certificate” means a written or electronic document setting forth the
terms and provisions applicable to a Non-Qualified Stock Option granted under
the Plan. Each Option Certificate is subject to the terms and conditions of the
Plan.

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, or (iii) the sale of all of the Stock of the Company to an
unrelated person or entity.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the common stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

2



--------------------------------------------------------------------------------

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE NON-QUALIFIED STOCK OPTIONS

(a) Administration of Plan. The Plan shall be administered by the Administrator.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Non-Qualified Stock Options consistent with the terms of the
Plan, including the power and authority:

(i) to select the individuals to whom Non-Qualified Stock Options may from time
to time be granted;

(ii) to determine the time or times of grant;

(iii) to determine the number of shares of Stock to be covered by Non-Qualified
Stock Options;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of
Non-Qualified Stock Options, which terms and conditions may differ among
individual Non-Qualified Stock Options and grantees, and to approve the form of
Option Certificates;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of Non-Qualified Stock Options;

(vi) subject to the provisions of Section 5(b), to extend at any time the period
in which a Non-Qualified Stock Option may be exercised; and

(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Non-Qualified Stock Option (including related written instruments); to make
all determinations it deems advisable for the administration of the Plan; to
decide all disputes arising in connection with the Plan; and to otherwise
supervise the administration of the Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c) Delegation of Authority to Grant Options. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Non-Qualified Stock Options. Any such delegation by the
Administrator shall include specific limitations as to the number of
Non-Qualified Stock Options that may be granted during the period of the
delegation and shall contain specific guidelines as to the number of
Non-Qualified Stock Options that can be made to an Eligible Individual,
determination of the exercise price and the vesting criteria. The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

 

3



--------------------------------------------------------------------------------

(d) Option Certificate. Non-Qualified Stock Options under the Plan shall be
evidenced by Option Certificates that set forth the terms, conditions and
limitations for each Option which may include, without limitation, the term of a
Non-Qualified Stock Option and the provisions applicable in the event employment
or service terminates.

(e) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

(f) Foreign Non-Qualified Stock Option Recipients. Notwithstanding any provision
of the Plan to the contrary, in order to comply with the laws in other countries
in which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Non-Qualified Stock Options, the Administrator, in its
sole discretion, shall have the power and authority to: (i) determine which
Subsidiaries shall be covered by the Plan; (ii) determine which individuals
outside the United States are eligible to participate in the Plan; (iii) modify
the terms and conditions of any Non-Qualified Stock Option granted to
individuals outside the United States to comply with applicable foreign laws;
(iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent the Administrator determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 3(a)
hereof; and (v) take any action, before or after an Non-Qualified Stock Option
is made, that the Administrator determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Non-Qualified Stock Options shall be granted, that
would violate the Exchange Act or any other applicable United States securities
law, the Code, or any other applicable United States governing statute or law.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 1,331,686 shares (the “Initial Limit”),
subject to adjustment as provided in Section 3(c). For purposes of this
limitation, the shares of Stock underlying any Non-Qualified Stock Options that
are forfeited, canceled, held back upon exercise of a Non-Qualified Stock Option
or settlement of a Non-Qualified Stock Option to cover the exercise price or tax
withholding, reacquired by the Company prior to vesting, satisfied without the
issuance of Stock or otherwise terminated (other than by exercise) shall be
added back to the shares of Stock available for issuance under the Plan. In the
event the Company repurchases shares of Stock on the open market, such shares
shall not be added to the shares of Stock available for issuance under the Plan.
The shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company.

 

4



--------------------------------------------------------------------------------

(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, (ii) the number and kind of shares
or other securities subject to any then outstanding Non-Qualified Stock Options
under the Plan, and (iii) the exercise price for each share subject to any then
outstanding Non-Qualified Stock Options, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of Non-Qualified Stock
Options) as to which such Non-Qualified Stock Options remain exercisable. The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Non-Qualified Stock Options and the
exercise price and the terms of outstanding Non-Qualified Stock Options to take
into consideration cash dividends paid other than in the ordinary course or any
other extraordinary corporate event. The adjustment by the Administrator shall
be final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.

(c) Mergers and Other Transactions. Except as the Administrator may otherwise
specify with respect to particular Non-Qualified Stock Options in the relevant
Option Certificate, in the case of and subject to the consummation of a Sale
Event, all Non-Qualified Stock Options that are not exercisable immediately
prior to the effective time of the Sale Event shall become fully exercisable as
of the effective time of the Sale Event unless the parties to the Sale Event
agree that Non-Qualified Stock Options will be assumed or continued by the
successor entity. Upon the effective time of the Sale Event, the Plan and all
outstanding Non-Qualified Stock Options granted hereunder shall terminate,
unless provision is made in connection with the Sale Event in the sole
discretion of the parties thereto for the assumption or continuation of
Non-Qualified Stock Options theretofore granted by the successor entity, or the
substitution of such Non-Qualified Stock Options with new Non-Qualified Stock
Options of the successor entity or parent thereof, with appropriate adjustment
as to the number and kind of shares and, if appropriate, the per share exercise
prices, as such parties shall agree (after taking into account any acceleration
hereunder). In the event of such termination, (i) the Company shall have the
option (in its sole discretion) to make or provide for a cash payment to the
grantees holding Non-Qualified Stock Options, in exchange for the cancellation
thereof, in an amount equal to the difference between (A) the Sale Price
multiplied by the number of shares of Stock subject to outstanding Non-Qualified
Stock Options (to the extent then exercisable (after taking into account any
acceleration hereunder) at prices not in excess of the Sale Price) and (B) the
aggregate exercise price of all such outstanding Non-Qualified Stock Options; or
(ii) each grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Non-Qualified Stock Options held by such grantee,
including those that will become exercisable upon the consummation of the Sale
Event; provided, however, that the exercise of the Non-Qualified

 

5



--------------------------------------------------------------------------------

Stock Options not exercisable prior to the Sale Event shall be subject to the
consummation of the Sale Event.

(d) Substitute Non-Qualified Stock Options. The Administrator may grant
Non-Qualified Stock Options under the Plan in substitution for stock and stock
based awards held by employees, directors or other key persons of another
corporation in connection with the merger or consolidation of the employing
corporation with the Company or a Subsidiary or the acquisition by the Company
or a Subsidiary of property or stock of the employing corporation. The
Administrator may direct that the substitute awards be granted on such terms and
conditions as the Administrator considers appropriate in the circumstances. Any
substitute Non-Qualified Stock Options granted under the Plan shall not count
against the share limitation set forth in Section 3(a).

SECTION 4. ELIGIBILITY

Grantees under the Plan will be such Eligible Individuals as are selected from
time to time by the Administrator in its sole discretion.

SECTION 5. NON-QUALIFIED STOCK OPTIONS

Any Non-Qualified Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve.

Non-Qualified Stock Options granted pursuant to this Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.

(a) Exercise Price. The exercise price per share for the Stock covered by a
Non-Qualified Stock Option shall be determined by the Administrator at the time
of grant but shall not be less than 100 percent of the Fair Market Value on the
date of grant.

(b) Option Term. The term of each Non-Qualified Stock Options shall be fixed by
the Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.

(c) Exercisability; Rights of a Stockholder. Non-Qualified Stock Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date. The
Administrator may at any time accelerate the exercisability of all or any
portion of any Non-Qualified Stock Option. A grantee shall have the rights of a
stockholder only as to shares acquired upon the exercise of a Non-Qualified
Stock Option and not as to unexercised Non-Qualified Stock Options.

(d) Method of Exercise. Non-Qualified Stock Options may be exercised in whole or
in part, by giving written or electronic notice of exercise to the Company,
specifying the number of shares to be purchased. Payment of the purchase price
may be made by one or more of the following methods to the extent provided in
the Option Certificate:

 

6



--------------------------------------------------------------------------------

(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the grantee on the open market or that have been
beneficially owned by the grantee for at least six months and that are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date;

(iii) By the grantee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the grantee chooses to pay the
purchase price as so provided, the grantee and the broker shall comply with such
procedures and enter into such agreements of indemnity and other agreements as
the Administrator shall prescribe as a condition of such payment procedure; or

(iv) By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Stock issuable upon exercise by the largest whole number
of shares with a Fair Market Value that does not exceed the aggregate exercise
price.

Payment instruments will be received subject to collection. The transfer to the
grantee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Non-Qualified Stock Option
will be contingent upon receipt from the grantee (or a purchaser acting in his
stead in accordance with the provisions of the Non-Qualified Stock Option) by
the Company of the full purchase price for such shares and the fulfillment of
any other requirements contained in the Option Certificate or applicable
provisions of laws (including the satisfaction of any withholding taxes that the
Company is obligated to withhold with respect to the grantee). In the event a
grantee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
grantee upon the exercise of the Non-Qualified Stock Option shall be net of the
number of attested shares. In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the exercise of
Non-Qualified Stock Options, such as a system using an internet website or
interactive voice response, then the paperless exercise of Non-Qualified Stock
Options may be permitted through the use of such an automated system.

SECTION 6. TRANSFERABILITY

(a) Transferability. Except as provided in Section 6(b) below, during a
grantee’s lifetime, his or her Non-Qualified Stock Options shall be exercisable
only by the grantee, or by the grantee’s legal representative or guardian in the
event of the grantee’s incapacity. No Non-Qualified Stock Options shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order. No Non-Qualified Stock Options shall be subject, in
whole or in part, to attachment, execution, or levy of any kind, and any
purported transfer in violation hereof shall be null and void.

 

7



--------------------------------------------------------------------------------

(b) Administrator Action. Notwithstanding Section 6(a), the Administrator, in
its discretion, may provide either in the Option Certificate regarding a given
Non-Qualified Stock Option or by subsequent written approval that the grantee
may transfer his or her Non-Qualified Stock Options to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Non-Qualified Stock Option.
In no event may a Non-Qualified Stock Option be transferred by a grantee for
value.

(c) Family Member. For purposes of Section 6(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

(d) Designation of Beneficiary. Each grantee to whom a Non-Qualified Stock
Option has been made under the Plan may designate a beneficiary or beneficiaries
to exercise any Non-Qualified Stock Option or receive any payment under any
Non-Qualified Stock Option payable on or after the grantee’s death. Any such
designation shall be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator. If no
beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

SECTION 7. TAX WITHHOLDING

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of a Non-Qualified Stock Option or of any Stock or other amounts
received thereunder first becomes includable in the gross income of the grantee
for Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee. The Company’s obligation to deliver
evidence of book entry (or stock certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.

(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Non-Qualified Stock Option a number
of shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.

 

8



--------------------------------------------------------------------------------

SECTION 8. SECTION 409A AWARDS

To the extent that any Non-Qualified Stock Option is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A (a “409A
Award”), the Non-Qualified Stock Option shall be subject to such additional
rules and requirements as specified by the Administrator from time to time in
order to comply with Section 409A. In this regard, if any amount under a 409A
Award is payable upon a “separation from service” (within the meaning of
Section 409A) to a grantee who is then considered a “specified employee” (within
the meaning of Section 409A), then no such payment shall be made prior to the
date that is the earlier of (i) six months and one day after the grantee’s
separation from service, or (ii) the grantee’s death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A. Further, the
settlement of any such Non-Qualified Stock Option may not be accelerated except
to the extent permitted by Section 409A.

SECTION 9. TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 10. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Non-Qualified Stock Option for
the purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Non-Qualified
Stock Option without the holder’s consent. Except as provided in Section 3(c) or
3(d), without prior stockholder approval, in no event may the Administrator
exercise its discretion to reduce the exercise price of outstanding
Non-Qualified Stock Options or effect repricing through cancellation and
re-grants or cancellation of Non-Qualified Stock Options in exchange for cash.
To the extent required under the rules of any securities exchange or market
system on which the Stock is listed, Plan amendments shall be subject to
approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 10 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).

SECTION 11. STATUS OF PLAN

With respect to the portion of any Non-Qualified Stock Option that has not been
exercised and any payments in cash, Stock or other consideration not received by
a grantee, a grantee shall have no rights greater than those of a general
creditor of the Company unless the

 

9



--------------------------------------------------------------------------------

Administrator shall otherwise expressly determine in connection with any
Non-Qualified Stock Option or Non-Qualified Stock Options. In its sole
discretion, the Administrator may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver Stock or make payments
with respect to Non-Qualified Stock Options hereunder, provided that the
existence of such trusts or other arrangements is consistent with the foregoing
sentence.

SECTION 12. GENERAL PROVISIONS

(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to a Non-Qualified Stock Option to represent to and agree with the
Company in writing that such person is acquiring the shares without a view to
distribution thereof.

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Non-Qualified Stock Option, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Non-Qualified Stock Option,
including a window-period limitation, as may be imposed in the discretion of the
Administrator.

(c) Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 12(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with a Non-Qualified Stock Option, notwithstanding the exercise of a
Non-Qualified Stock Option or any other action by the grantee with respect to a
Non-Qualified Stock Option.

(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation

 

10



--------------------------------------------------------------------------------

arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Non-Qualified Stock Options do not confer upon any employee any
right to continued employment with the Company or any Subsidiary.

(e) Trading Policy Restrictions. Option exercises and other Non-Qualified Stock
Options under the Plan shall be subject to the Company’s insider trading
policies and procedures, as in effect from time to time.

(f) Company Documents and Policies. This Plan and all Non-Qualified Stock
Options granted hereunder are subject to the corporate articles and by-laws of
the Company, as they may be amended from time to time, and all other Company
policies duly adopted by the Board or the Administrator and as in effect from
time to time regarding the acquisition, ownership or sale of Stock by employees,
including without limitation policies intended to limit the potential for
insider trading and to avoid or recover compensation payable or paid on the
basis of inaccurate financial results or statements, employee conduct, and other
similar events.

SECTION 13. EFFECTIVE DATE OF PLAN

This Plan shall become effective upon the Effective Date.

SECTION 14. GOVERNING LAW

This Plan and all Non-Qualified Stock Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS: September 20, 2015

 

11



--------------------------------------------------------------------------------

LOGO [g64555ex10_1pg012.jpg]

NON-QUALIFIED STOCK OPTION AGREEMENT

(AMENDED AND RESTATED INDUCEMENT AWARD

STOCK OPTION PLAN)

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:

Grant Date:

Expiration Date:

Aegerion Pharmaceuticals, Inc., (the “Company”) hereby grants to the Optionee
named above a non-qualified option (the “Stock Option”) to purchase on or prior
to the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $0.001 per share (the “Stock”), of the Company specified
above at the Option Exercise Price per Share. This Stock Option is granted to
Optionee in connection with his or her entry into employment with the Company
and is an inducement material to the Optionee’s entry into employment within the
meaning of Rule 5635(c)(4) of the NASDAQ Listing Rules.

1. Applicable Equity Plan. This Stock Option is being awarded under the
Company’s Amended and Restated Inducement Award Stock Option Plan (the “Plan”).
Notwithstanding the foregoing and anything in this Agreement to the contrary,
this Stock Option shall be subject to and governed by the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified in this
Agreement.

2. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable according to the vesting
schedule below or in accordance with Section 4. Except as set forth in
Section 4, and subject to the discretion of the Administrator to accelerate the
exercisability schedule, this Stock Option shall become exercisable in equal
monthly installments, rounded down to the nearest whole share of Stock, over
forty-eight months from the Grant Date commencing on the one month anniversary
of the Grant Date.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.



--------------------------------------------------------------------------------

3. Manner of Exercise.

(a) The Optionee may exercise this Stock Option from time to time on or prior to
the Expiration Date of this Stock Option by giving written notice to the Company
of his or her election to purchase some or all of the Option Shares purchasable
at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

 

2



--------------------------------------------------------------------------------

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision of this Agreement or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date of
this Agreement.

4. Termination of Employment.

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability (as defined by the Administrator), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.

(c) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.

(d) Other Termination. If the Optionee’s employment terminates for any reason
other than in the circumstances set forth above, and unless otherwise determined
by the Administrator, any portion of this Stock Option outstanding on such date
may be exercised, to the extent exercisable on the date of termination, for a
period of three months from the date of termination or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on
the date of termination shall terminate immediately and be of no further force
or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

3



--------------------------------------------------------------------------------

6. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.

7. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

8. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

AEGERION PHARMACEUTICALS, INC. By:  

 

  Gregory Perry, Chief Financial Officer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

4